Citation Nr: 1010251	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to 
October 16, 2005, and an initial rating in excess 
of 50 percent from that date.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
May 1969.  His awards include the Army Commendation Medal for 
Heroism with "V" device.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
August 2006, the Veteran's representative indicated that the 
Veteran wanted a Board hearing in Washington, DC.  In 
February 2010, the Board sought clarification from the 
Veteran regarding a hearing.  The Veteran responded that he 
does not wish to appear at a hearing and requested that the 
Board consider his case on the evidence of record.  The Board 
therefore considers the hearing request withdrawn.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected 
PTSD has been manifested primarily by depression, chronic 
anxiety, irritability, sleep difficulties including 
nightmares, isolation and avoidance of people, and neglect of 
personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but not more, for the Veteran's PTSD have reasonably been met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's appeal arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for PTSD.  

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, in correspondence dated in May 2005, the RO 
notified the Veteran of the provisions of the VCAA as they 
pertain to the issues of service connection.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In its August 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective April 6, 2005.  The Veteran disagreed with the 
initial 30 percent rating, the RO issued a statement of the 
case, and the Veteran filed his substantive appeal.  In 
addition, in a letter dated in August 2007, the RO notified 
the Veteran how VA determines disability ratings and 
effective dates and told him what evidence VA would obtain 
and what evidence and information he should provided.  
Thereafter, in a November 2007 rating decision, the RO 
increased the initial evaluation for the service-connected 
PTSD to 50 percent, effective October 16, 2005.  The RO 
issued a supplemental statement of the case in November 2007, 
and the Veteran continued his appeal.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board 
further notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The Veteran has not contended or argued the notice has been 
defective or that he has suffered any prejudice in regard to 
notice.  In any event, in the November 2005 statement of the 
case, the RO advised the Veteran of rating criteria for PTSD.  
In the August 2007 letter, the RO additionally outlined the 
kinds of evidence VA considers in determining disability 
evaluations and provided examples of evidence he should 
identify or provide that could affect the assignment of a 
disability evaluation.  

In view of the foregoing, the Board finds the Veteran has 
been made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  

As to the duty to assist, review of the claims file shows 
that VA has conducted reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The RO obtained the 
Veteran's service treatment records and provided fee-basis VA 
examinations in May 2005 and September 2007.  In addition, 
the RO obtained Social Security Administration (SSA) records 
for the Veteran.  As outlined in the Introduction, the 
Veteran recently clarified that he does not want a Board 
hearing.  The Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2009).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.  
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Background

The Veteran's service records show he served in Vietnam and 
that in February 1969 he received the Army Commendation Medal 
for Heroism with "V" device.  

At the VA fee basis psychiatric examination in May 2005, the 
Veteran gave a history of having been in Vietnam.  He was a 
combat engineer and was trained as a demolition specialist.  
He reported having seen people being killed, injured, and 
wounded.  He said he had been part of search and destroy 
missions in which he had to blow up tunnels and other 
structure in which enemy soldiers were hiding.  The Veteran 
reported trouble sleeping for the past 37 years, with the 
sleeping problems consisting of insomnia, frequent 
awakenings, and nightmares.  His current symptoms were 
depression, anxiety, irritability, tiredness, and nightmares.  
He reported that the symptoms occurred constantly and that 
his ability to perform daily functions during 
remission/partial remission was poor.  The Veteran also 
reported that he isolated himself from others.  He said he 
started using alcohol in Vietnam and continued to do so 
because he was unable to sleep without alcohol.  

On mental status examination, the Veteran's affect and mood 
were abnormal with depressed mood.  The physician said he 
observed no delusions or hallucinations.  Memory was mildly 
impaired.  The physician said the Veteran was a reliable 
historian.  The Axis I diagnosis was chronic PTSD.  The GAF 
score was 58.  The physician commented that the Veteran 
suffered from an alcohol abuse disability, which he said was 
the primary disorder.  The physician said that mentally, the 
Veteran intermittently was unable to perform activities of 
daily living but that he could provide self care.  He said 
that because of his condition the Veteran on and off would 
continue to experience significant difficulties in performing 
his daily chores.  He further said that the Veteran had 
difficulty establishing and maintaining effective work and 
social relationships because of his combined condition and at 
present was unable to maintain a full time job.  

VA medical records show that when the Veteran was seen for 
evaluation of PTSD-related complaints in September 2005, it 
was noted that the Veteran served for a year in Vietnam where 
he was a demolitions supervisor, a tunnel rat, and conducted 
mine sweeps.  The examiner noted the Veteran was brought in 
by his service representative who was concerned about the 
Veteran's isolation and depression.  The Veteran complained 
difficulty falling and staying asleep averaging about three 
hours sleep per nightly; he reported nightmares three or four 
times a week.  He also reported panic attacks stating he got 
paranoid and felt panic.  The Veteran said he tried to avoid 
anything that reminded him of Vietnam, stayed to himself 
quite a bit, cut himself off from others and did not want to 
be around anyone.  He reported he frequently experienced 
crying spells and said other times it was hard to feel; in 
addition, he reported problems with concentration.  The 
Veteran also said he was irritable and got angry about three 
or four times a week.  He said that when he was working he 
had problems getting along with others and when their work 
was not up to his standards he became very angry.  He said he 
had last worked as an electrician, mostly at private 
shipyards but quit because he had to work in small places, 
which caused him panic symptoms.  

At the September 2005 evaluation, the examiner noted the 
Veteran had a history of alcoholism, which started in Vietnam 
where he drank alcohol every night.  He said he currently had 
about six beers per day.  The Veteran reported having been 
married five times and stated that his wives left him because 
they were afraid of him.  He no longer drove due to severe 
panic symptoms.  On mental status examination, the examiner 
observed no delusions or hallucinations.  The Veteran was 
agitated but relaxed during the process of the interview.  He 
tried to shoot himself twice in the past, once in 1985 and 
again two months ago.  He had occasional suicidal thoughts 
but no gun and no plan.  He had no homicidal ideation.  His 
insight and judgment were fair.  He was instructed to go to 
the emergency room if his mood worsened.  The Axis I 
diagnosis was chronic PTSD with impact on social and 
vocational function.  The GAF score was 42 - current.  

At a VA PTSD medication education intake in November 2005, 
the Veteran related longstanding symptoms of recurrent 
nightmares, flashbacks, intrusive thoughts, social 
withdrawal, depressed mood, generalized anxiety, difficulty 
concentrating, poor attention span, insomnia, irritability, 
and night sweats.  He had suicidal ideations at times, but no 
plan to harm himself.  On mental status examination, the 
Veteran's mood was depressed and anxious with a mood-
congruent affect.  The Axis I diagnosis was PTSD, chronic 
with impact on social and vocational function, and the GAF 
score was 45.  The psychiatrist outlined treatment goals as: 
resolving intrusive thoughts, psychotic symptoms, and lethal 
ideations; increased sleep time with less fragmentation; and 
decrease/resolution of irritable mood.  Medication was 
prescribed.  The psychiatrist advised the Veteran that if he 
became overwhelmed with thoughts to harm himself or others to 
call 911 or to return to the VA medical center.  At a VA 
individual psychotherapy session in November 2005, it was 
noted that the Veteran was prescribed medication and that he 
was still abusing alcohol but planned to begin attending AA 
meetings.  

In conjunction with the Veteran's claim, his representative, 
who prepared the Veteran's VA Form 9, Appeal to Board of 
Veterans' Appeals, received in December 2005, stated on that 
document that the Veteran was a "basket case" and that be 
could not function everyday without help from his neighbor.  
The representative said that he had to tell the Veteran to 
clean up before each appointment because he would not take a 
bath for days.  He visited the Veteran 12 times before he 
would talk to him.  Further, he noted that the Veteran had 
panic attacks and could not work because people were afraid 
he would hurt himself or others.  He left his last job 
because he felt paranoid and was having panic attacks.  The 
representative said the Veteran has sudden bursts of anger 
and trusted no one.  He said the Veteran could not perform 
even small tasks and tried not to talk to people because they 
usually asked him about Vietnam.  

Records obtained from SSA include VA medical records 
pertaining to evaluation and treatment of PTSD, SSA 
evaluation reports, and SSA disability determination.  The 
disability determination and transmittal sheet dated in 
June 2006 shows that the Veteran was awarded SSA disability 
benefits, citing a primary diagnosis of PTSD and secondary 
diagnosis of alcohol addiction.  

In a Mental Residual Functional Capacity Assessment dated for 
SSA in May 2006, a psychologist stated that the medical 
evidence established medically determinable impairments of 
PTSD and alcohol dependence.  He noted the Veteran lived 
alone and visited his only friend who lived next door.  It 
was further noted that the Veteran reportedly bathed once a 
week and did not shave most of time.  He stated his paranoia 
and depression took control of his everyday function and 
every day he needed reminders from his neighbor to get things 
done.  The Veteran reported problems talking, remembering, 
completing tasks, concentrating, understanding, following 
instructions and getting along with others.  The SSA 
psychologist reviewed VA medical records.  He said that 
functionally, the Veteran reported he had panic attacks and 
just could not function around people.  It was noted he 
reportedly suffered from stress and depression.  The SSA 
psychologist stated that based on the evidence of record, the 
Veteran's statements were found to be credible.

The SSA psychologist said the Veteran has severe war-related 
PTSD symptoms for which he uses alcohol to self medicate, 
though he denies the amount of rate and usage.  The 
psychologist said that though his substance abuse was a 
factor in the Veteran's inability to work, in the absence of 
substance abuse, he would be expected to have severe and 
disabling symptoms from his PTSD.  

In a case analysis dated in late May 2006, another SSA 
psychologist reviewed the record, which included the VA 
treatment records.  She concurred with the assessment of the 
other SSA psychologist who said the Veteran had severe war-
related PTSD symptoms for which he used alcohol to self-
medicate.  The reviewing psychologist said she concurred that 
the Veteran has a substance abuse problem in addition to his 
other medically determinable impairments.  She said these 
impairments produced disabling limitations that were 
interrelated and overlapping such that if he discontinued the 
substance abuse, residual limitations from his other 
impairments would remain at a disabling level.  

At a VA mental health clinic visit in September 2006, the 
Veteran reported continued nightmares, flashbacks, and 
intrusive thoughts.  He endorsed difficulty in groups and 
crowds, general distrust of others, and avoidance.  He 
admitted episodes of depression lasting three to four days 
were he did not leave home.  He reported anhedonia, intrusive 
thoughts, and crying spells, but denied lethal ideation, 
intent, or plan.  He said his neighbors routinely checked on 
him, especially during difficult times.  He admitted to 
drinking about one to two beers per day.  He said he took his 
medications, but found little help.  The examiner noted the 
Veteran was somewhat disheveled.  After mental status 
examination, the assessment was chronic PTSD with impact on 
social and vocational function, and the GAF score was 45.  
Medication was adjusted.  

At a VA mental health clinic visit in March 2007, the Veteran 
reported not much had changed.  He said he stayed at home 
most of the day and only interacted with his neighbor.  He 
said he avoided going out in public except for medical 
appointments and absolute necessities.  He said he went to 
the grocery store only very early in the morning or late at 
night to be away from crowds.  He continued to have 
nightmares, flashbacks, anxiety, was easily overwhelmed, 
relied on self-imposed isolation, and had hypervigilance and 
hyper arousal.  He denied lethal ideation, intent, or plan.  
He admitted to drinking one to two beers per day.  The 
physician noted the Veteran was somewhat disheveled and stood 
in the hallway, away from people in the waiting room.  He did 
not express current suicidal or homicidal ideation.  The 
assessment after mental status examination was PTSD, chronic 
with impact on social and vocational function.  The GAF score 
was 45.  Medications were adjusted again.  

The Veteran underwent a VA fee-basis examination in 
September 2007.  At that time, he said he just could not be 
around people and that was the worst part.  He reported 
trouble sleeping and continuing nightmares once or twice 
weekly and flashbacks practically every day.  He said he 
frequently felt irritable around people and said when he was 
around people he just got angry at them and had to control 
his temper.  He also reported he was anxious in large crowds 
and spent most of his time alone, and saw only a friend next 
door.  He said he was wary and suspicious of people around 
him.  The psychiatrist said he considered the Veteran to be a 
truthful and reliable historian.  On mental status 
examination, mood and affect were blunted.  The physician 
noted that the Veteran was not truly paranoid but rather was 
suspicious and wary of people around him.  He said the 
Veteran was not acutely suicidal, homicidal, psychotic, 
manic, hypomanic, obsessive, or compulsive.  In his report 
supporting the diagnosis of PTSD, the psychiatrist said the 
Veteran experienced recurrent recollections and recurrent 
distressing dreams of traumatic events in Vietnam, 
restrictive range of affect, feelings of detachment from 
others, and markedly diminished participation in external 
activities.  He said the Veteran had persistent sleep 
difficulties, irritability, outbursts of anger, 
hypervigilance, and exaggerated startle response.  

The psychiatrist stated that in his opinion the Veteran 
suffered from PTSD to a mild degree as a direct result of his 
exposure to repeated traumatic evens in service in Vietnam.  
He said the Veteran also suffered from alcohol dependence, 
which began shortly after returning from Vietnam, but that 
the Veteran abused alcohol prior to going to Vietnam.  The 
psychiatrist said that in his opinion, the Veteran's 
sustained, chronic alcohol dependence was partially caused by 
his exposure to traumatic events, and in another sentence he 
said the Veteran's alcohol dependence was partially the 
result of his PTSD.  The psychiatrist said that in his 
opinion the Veteran would be able to perform work in a 
structured setting where he did not have a great deal of 
contact with other people.  The Axis I diagnoses were PTSD, 
mild, chronic, (primary diagnosis) and alcohol dependence, 
chronic.  The GAF score was 50.  

Rating criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126.  

PTSD is rated under Diagnostic Code 9411 in the VA Schedule 
for Rating Disabilities and the General Rating Formula for 
Mental Disorders.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to 
October 16, 2005, and an initial rating in excess 
of 50 percent from that date.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
May 1969.  His awards include the Army Commendation Medal for 
Heroism with "V" device.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
August 2006, the Veteran's representative indicated that the 
Veteran wanted a Board hearing in Washington, DC.  In 
February 2010, the Board sought clarification from the 
Veteran regarding a hearing.  The Veteran responded that he 
does not wish to appear at a hearing and requested that the 
Board consider his case on the evidence of record.  The Board 
therefore considers the hearing request withdrawn.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected 
PTSD has been manifested primarily by depression, chronic 
anxiety, irritability, sleep difficulties including 
nightmares, isolation and avoidance of people, and neglect of 
personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but not more, for the Veteran's PTSD have reasonably been met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's appeal arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for PTSD.  

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, in correspondence dated in May 2005, the RO 
notified the Veteran of the provisions of the VCAA as they 
pertain to the issues of service connection.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In its August 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective April 6, 2005.  The Veteran disagreed with the 
initial 30 percent rating, the RO issued a statement of the 
case, and the Veteran filed his substantive appeal.  In 
addition, in a letter dated in August 2007, the RO notified 
the Veteran how VA determines disability ratings and 
effective dates and told him what evidence VA would obtain 
and what evidence and information he should provided.  
Thereafter, in a November 2007 rating decision, the RO 
increased the initial evaluation for the service-connected 
PTSD to 50 percent, effective October 16, 2005.  The RO 
issued a supplemental statement of the case in November 2007, 
and the Veteran continued his appeal.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board 
further notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The Veteran has not contended or argued the notice has been 
defective or that he has suffered any prejudice in regard to 
notice.  In any event, in the November 2005 statement of the 
case, the RO advised the Veteran of rating criteria for PTSD.  
In the August 2007 letter, the RO additionally outlined the 
kinds of evidence VA considers in determining disability 
evaluations and provided examples of evidence he should 
identify or provide that could affect the assignment of a 
disability evaluation.  

In view of the foregoing, the Board finds the Veteran has 
been made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  

As to the duty to assist, review of the claims file shows 
that VA has conducted reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The RO obtained the 
Veteran's service treatment records and provided fee-basis VA 
examinations in May 2005 and September 2007.  In addition, 
the RO obtained Social Security Administration (SSA) records 
for the Veteran.  As outlined in the Introduction, the 
Veteran recently clarified that he does not want a Board 
hearing.  The Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2009).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.  
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Background

The Veteran's service records show he served in Vietnam and 
that in February 1969 he received the Army Commendation Medal 
for Heroism with "V" device.  

At the VA fee basis psychiatric examination in May 2005, the 
Veteran gave a history of having been in Vietnam.  He was a 
combat engineer and was trained as a demolition specialist.  
He reported having seen people being killed, injured, and 
wounded.  He said he had been part of search and destroy 
missions in which he had to blow up tunnels and other 
structure in which enemy soldiers were hiding.  The Veteran 
reported trouble sleeping for the past 37 years, with the 
sleeping problems consisting of insomnia, frequent 
awakenings, and nightmares.  His current symptoms were 
depression, anxiety, irritability, tiredness, and nightmares.  
He reported that the symptoms occurred constantly and that 
his ability to perform daily functions during 
remission/partial remission was poor.  The Veteran also 
reported that he isolated himself from others.  He said he 
started using alcohol in Vietnam and continued to do so 
because he was unable to sleep without alcohol.  

On mental status examination, the Veteran's affect and mood 
were abnormal with depressed mood.  The physician said he 
observed no delusions or hallucinations.  Memory was mildly 
impaired.  The physician said the Veteran was a reliable 
historian.  The Axis I diagnosis was chronic PTSD.  The GAF 
score was 58.  The physician commented that the Veteran 
suffered from an alcohol abuse disability, which he said was 
the primary disorder.  The physician said that mentally, the 
Veteran intermittently was unable to perform activities of 
daily living but that he could provide self care.  He said 
that because of his condition the Veteran on and off would 
continue to experience significant difficulties in performing 
his daily chores.  He further said that the Veteran had 
difficulty establishing and maintaining effective work and 
social relationships because of his combined condition and at 
present was unable to maintain a full time job.  

VA medical records show that when the Veteran was seen for 
evaluation of PTSD-related complaints in September 2005, it 
was noted that the Veteran served for a year in Vietnam where 
he was a demolitions supervisor, a tunnel rat, and conducted 
mine sweeps.  The examiner noted the Veteran was brought in 
by his service representative who was concerned about the 
Veteran's isolation and depression.  The Veteran complained 
difficulty falling and staying asleep averaging about three 
hours sleep per nightly; he reported nightmares three or four 
times a week.  He also reported panic attacks stating he got 
paranoid and felt panic.  The Veteran said he tried to avoid 
anything that reminded him of Vietnam, stayed to himself 
quite a bit, cut himself off from others and did not want to 
be around anyone.  He reported he frequently experienced 
crying spells and said other times it was hard to feel; in 
addition, he reported problems with concentration.  The 
Veteran also said he was irritable and got angry about three 
or four times a week.  He said that when he was working he 
had problems getting along with others and when their work 
was not up to his standards he became very angry.  He said he 
had last worked as an electrician, mostly at private 
shipyards but quit because he had to work in small places, 
which caused him panic symptoms.  

At the September 2005 evaluation, the examiner noted the 
Veteran had a history of alcoholism, which started in Vietnam 
where he drank alcohol every night.  He said he currently had 
about six beers per day.  The Veteran reported having been 
married five times and stated that his wives left him because 
they were afraid of him.  He no longer drove due to severe 
panic symptoms.  On mental status examination, the examiner 
observed no delusions or hallucinations.  The Veteran was 
agitated but relaxed during the process of the interview.  He 
tried to shoot himself twice in the past, once in 1985 and 
again two months ago.  He had occasional suicidal thoughts 
but no gun and no plan.  He had no homicidal ideation.  His 
insight and judgment were fair.  He was instructed to go to 
the emergency room if his mood worsened.  The Axis I 
diagnosis was chronic PTSD with impact on social and 
vocational function.  The GAF score was 42 - current.  

At a VA PTSD medication education intake in November 2005, 
the Veteran related longstanding symptoms of recurrent 
nightmares, flashbacks, intrusive thoughts, social 
withdrawal, depressed mood, generalized anxiety, difficulty 
concentrating, poor attention span, insomnia, irritability, 
and night sweats.  He had suicidal ideations at times, but no 
plan to harm himself.  On mental status examination, the 
Veteran's mood was depressed and anxious with a mood-
congruent affect.  The Axis I diagnosis was PTSD, chronic 
with impact on social and vocational function, and the GAF 
score was 45.  The psychiatrist outlined treatment goals as: 
resolving intrusive thoughts, psychotic symptoms, and lethal 
ideations; increased sleep time with less fragmentation; and 
decrease/resolution of irritable mood.  Medication was 
prescribed.  The psychiatrist advised the Veteran that if he 
became overwhelmed with thoughts to harm himself or others to 
call 911 or to return to the VA medical center.  At a VA 
individual psychotherapy session in November 2005, it was 
noted that the Veteran was prescribed medication and that he 
was still abusing alcohol but planned to begin attending AA 
meetings.  

In conjunction with the Veteran's claim, his representative, 
who prepared the Veteran's VA Form 9, Appeal to Board of 
Veterans' Appeals, received in December 2005, stated on that 
document that the Veteran was a "basket case" and that be 
could not function everyday without help from his neighbor.  
The representative said that he had to tell the Veteran to 
clean up before each appointment because he would not take a 
bath for days.  He visited the Veteran 12 times before he 
would talk to him.  Further, he noted that the Veteran had 
panic attacks and could not work because people were afraid 
he would hurt himself or others.  He left his last job 
because he felt paranoid and was having panic attacks.  The 
representative said the Veteran has sudden bursts of anger 
and trusted no one.  He said the Veteran could not perform 
even small tasks and tried not to talk to people because they 
usually asked him about Vietnam.  

Records obtained from SSA include VA medical records 
pertaining to evaluation and treatment of PTSD, SSA 
evaluation reports, and SSA disability determination.  The 
disability determination and transmittal sheet dated in 
June 2006 shows that the Veteran was awarded SSA disability 
benefits, citing a primary diagnosis of PTSD and secondary 
diagnosis of alcohol addiction.  

In a Mental Residual Functional Capacity Assessment dated for 
SSA in May 2006, a psychologist stated that the medical 
evidence established medically determinable impairments of 
PTSD and alcohol dependence.  He noted the Veteran lived 
alone and visited his only friend who lived next door.  It 
was further noted that the Veteran reportedly bathed once a 
week and did not shave most of time.  He stated his paranoia 
and depression took control of his everyday function and 
every day he needed reminders from his neighbor to get things 
done.  The Veteran reported problems talking, remembering, 
completing tasks, concentrating, understanding, following 
instructions and getting along with others.  The SSA 
psychologist reviewed VA medical records.  He said that 
functionally, the Veteran reported he had panic attacks and 
just could not function around people.  It was noted he 
reportedly suffered from stress and depression.  The SSA 
psychologist stated that based on the evidence of record, the 
Veteran's statements were found to be credible.

The SSA psychologist said the Veteran has severe war-related 
PTSD symptoms for which he uses alcohol to self medicate, 
though he denies the amount of rate and usage.  The 
psychologist said that though his substance abuse was a 
factor in the Veteran's inability to work, in the absence of 
substance abuse, he would be expected to have severe and 
disabling symptoms from his PTSD.  

In a case analysis dated in late May 2006, another SSA 
psychologist reviewed the record, which included the VA 
treatment records.  She concurred with the assessment of the 
other SSA psychologist who said the Veteran had severe war-
related PTSD symptoms for which he used alcohol to self-
medicate.  The reviewing psychologist said she concurred that 
the Veteran has a substance abuse problem in addition to his 
other medically determinable impairments.  She said these 
impairments produced disabling limitations that were 
interrelated and overlapping such that if he discontinued the 
substance abuse, residual limitations from his other 
impairments would remain at a disabling level.  

At a VA mental health clinic visit in September 2006, the 
Veteran reported continued nightmares, flashbacks, and 
intrusive thoughts.  He endorsed difficulty in groups and 
crowds, general distrust of others, and avoidance.  He 
admitted episodes of depression lasting three to four days 
were he did not leave home.  He reported anhedonia, intrusive 
thoughts, and crying spells, but denied lethal ideation, 
intent, or plan.  He said his neighbors routinely checked on 
him, especially during difficult times.  He admitted to 
drinking about one to two beers per day.  He said he took his 
medications, but found little help.  The examiner noted the 
Veteran was somewhat disheveled.  After mental status 
examination, the assessment was chronic PTSD with impact on 
social and vocational function, and the GAF score was 45.  
Medication was adjusted.  

At a VA mental health clinic visit in March 2007, the Veteran 
reported not much had changed.  He said he stayed at home 
most of the day and only interacted with his neighbor.  He 
said he avoided going out in public except for medical 
appointments and absolute necessities.  He said he went to 
the grocery store only very early in the morning or late at 
night to be away from crowds.  He continued to have 
nightmares, flashbacks, anxiety, was easily overwhelmed, 
relied on self-imposed isolation, and had hypervigilance and 
hyper arousal.  He denied lethal ideation, intent, or plan.  
He admitted to drinking one to two beers per day.  The 
physician noted the Veteran was somewhat disheveled and stood 
in the hallway, away from people in the waiting room.  He did 
not express current suicidal or homicidal ideation.  The 
assessment after mental status examination was PTSD, chronic 
with impact on social and vocational function.  The GAF score 
was 45.  Medications were adjusted again.  

The Veteran underwent a VA fee-basis examination in 
September 2007.  At that time, he said he just could not be 
around people and that was the worst part.  He reported 
trouble sleeping and continuing nightmares once or twice 
weekly and flashbacks practically every day.  He said he 
frequently felt irritable around people and said when he was 
around people he just got angry at them and had to control 
his temper.  He also reported he was anxious in large crowds 
and spent most of his time alone, and saw only a friend next 
door.  He said he was wary and suspicious of people around 
him.  The psychiatrist said he considered the Veteran to be a 
truthful and reliable historian.  On mental status 
examination, mood and affect were blunted.  The physician 
noted that the Veteran was not truly paranoid but rather was 
suspicious and wary of people around him.  He said the 
Veteran was not acutely suicidal, homicidal, psychotic, 
manic, hypomanic, obsessive, or compulsive.  In his report 
supporting the diagnosis of PTSD, the psychiatrist said the 
Veteran experienced recurrent recollections and recurrent 
distressing dreams of traumatic events in Vietnam, 
restrictive range of affect, feelings of detachment from 
others, and markedly diminished participation in external 
activities.  He said the Veteran had persistent sleep 
difficulties, irritability, outbursts of anger, 
hypervigilance, and exaggerated startle response.  

The psychiatrist stated that in his opinion the Veteran 
suffered from PTSD to a mild degree as a direct result of his 
exposure to repeated traumatic evens in service in Vietnam.  
He said the Veteran also suffered from alcohol dependence, 
which began shortly after returning from Vietnam, but that 
the Veteran abused alcohol prior to going to Vietnam.  The 
psychiatrist said that in his opinion, the Veteran's 
sustained, chronic alcohol dependence was partially caused by 
his exposure to traumatic events, and in another sentence he 
said the Veteran's alcohol dependence was partially the 
result of his PTSD.  The psychiatrist said that in his 
opinion the Veteran would be able to perform work in a 
structured setting where he did not have a great deal of 
contact with other people.  The Axis I diagnoses were PTSD, 
mild, chronic, (primary diagnosis) and alcohol dependence, 
chronic.  The GAF score was 50.  

Rating criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126.  

PTSD is rated under Diagnostic Code 9411 in the VA Schedule 
for Rating Disabilities and the General Rating Formula for 
Mental Disorders.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

Rating for PTSD

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
alcohol dependence, for which service connection has not been 
granted or sought.  His eExaminers have, however, indicated 
that the alcohol abuse or dependence and PTSD are 
interrelated, and one examiner has specifically said the 
alcohol dependence was partially due to the PTSD.  The Board 
cannot (and will not) separately discern from the record the 
effects of service-connected PTSD from the symptoms of 
nonservice-connected alcohol dependence.  See generally 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt is resolved in the Veteran's favor and the symptoms in 
question attributed to the service-connected disability).  

In light of the foregoing, and based on review of the 
evidence outlined above, the Board finds that throughout the 
appeal period, the Veteran's service-connected PTSD has been 
manifested primarily by depression, chronic anxiety, 
irritability, sleep difficulties including nightmares, 
isolation and avoidance of people, and neglect of personal 
appearance and hygiene.  The Board acknowledges that the GAF 
score at the May 2005 VA fee-basis examination was reported 
as 58, which generally indicates moderate symptoms.  The 
Board notes, however, that the psychiatrist who conducted the 
examination noted specifically that mentally the Veteran is 
intermittently unable to perform activities of daily living 
and said that on and off he would continue to experience 
significant difficulties in performing daily chores.  

Further, throughout the appeal period, VA treatment records 
consistently report GAF scores in the 40s, with values of 42 
and 45, and at the most recent VA fee-basis examination in 
September 2007, the psychiatrist said the PTSD was mild, but 
nonetheless assigned a GAF score of 50.  GAF scores from 41 
to 50 are indicative of serious symptoms.  In this regard, 
SSA examiners endorsed findings of severe PTSD.  Although the 
September 2007 VA fee-basis examiner said in his opinion the 
Veteran could work in the setting of a formalized structure 
with supportive supervision, he was not disputing the 
Veteran's difficulty in adapting to stressful circumstances, 
including work or a worklike setting.  Further, in view of 
the Veteran's history of having been divorced five times and 
his undisputed report that his next door neighbor is the only 
person with whom he associates, the record includes evidence 
of an inability to establish and maintain effective 
relationships.  

Pertinent case law reveals that in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).  With this in mind, the Board finds 
that the Veteran's symptoms have resulted in occupational and 
social impairment, with deficiencies in most areas.  With 
resolution of reasonable doubt in favor of the Veteran and  
application of the provisions of 38 C.F.R. § 4.7, in the 
Board's judgment, the Veteran's PTSD symptoms have been of 
sufficient severity throughout the entire appeal period, as 
to support a 70 percent rating for his PTSD.  

The record, however, does not show total social and 
industrial impairment supportive of a 100 percent rating at 
any time during the appeal period.  The Veteran has been able 
to function despite his symptoms, and examiners have 
consistently described the Veteran as alert and well-
oriented, with normal speech.  Further, there has been no 
showing of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, disorientation to time or place, or memory 
loss for names of close relatives, his own occupation, or his 
own name, which are examples of symptoms warranting a 
100 percent rating.  The Board acknowledges that the Veteran 
has had difficulty with activities of daily living, but this 
in itself does not meet or approximate the requirements for a 
100 percent schedular rating for the Veteran's PTSD.  Rather, 
the Board finds that the symptom picture is reasonably 
indicative of severe impairment and therefore warrants the 
assignment of a 70 percent disability rating throughout the 
appeal period.  


ORDER

Entitlement to an initial disability rating of 70 percent, 
but not more, for the Veteran's PTSD is granted subject to 
the law and regulations pertaining to the payment of monetary 
benefits.  


REMAND

A review of the record shows the Veteran was adequately 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his remaining TDIU 
claim in September 2006.  

The RO denied the TDIU claim in a rating decision dated in 
December 2006.  The RO notified the Veteran of its decision 
and his appellate rights in a December 2006 letter.  At that 
time, the Veteran's only service-connected disability, PTSD, 
was rated as 30 percent disabling, and the RO stated the 
Veteran had not been found unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  The RO found the Veteran did not meet 
the schedular requirements for TDIU under 38 C.F.R. § 4.16 
and concluded the case did not warrant referral to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  In a statement received at the RO 
in October 2007, the Veteran said he cannot work because of 
his PTSD symptoms, and the Board accepts this as a timely 
notice of disagreement with the TDIU denial.  

As a statement of the case has not been issued from the 
Veteran's disagreement with the December 2006 decision that 
denied TDIU, the Board finds additional development as to 
this matter is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

With consideration of the grant of a 
70 percent rating for the Veteran's PTSD, 
the AMC/RO should readjudicate the claim 
of entitlement to TDIU.  If the claim 
remains denied, issue a statement of the 
case on that issue.  The Veteran should 
be apprised that to perfect the appeal on 
this issue for Board review he must 
submit a timely substantive appeal.  The 
requisite period of time for a response 
should be allowed.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


